Citation Nr: 9919200	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to an increased evaluation for service 
connected residuals of a left ankle sprain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard to include 
periods of on active duty for training (ACTDUTRA) from 
October 1981 to May 1982, and from September 7, 1983 to 
September 21, 1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  

In September 1985, the RO denied entitlement to service 
connection for a back disability and granted entitlement to 
service connection for residuals of a left ankle sprain.  The 
veteran was notified of the decision in October 1985, filed a 
timely notice of disagreement in February 1986, and perfected 
a substantive appeal in March 1986.  In September 1986, the 
Board remanded the case, which included the issue of service 
connection for a back disability to the RO for additional 
development.  The case was returned to the Board on a 
different issue.  A March 1988 Board decision did not include 
the issue of service connection for a back disability.  Thus, 
the issue of entitlement to service connection for a back 
disability remains open.  Thereafter, the veteran requested 
that her claim be reopened and the issue was designated as 
new and material evidence to reopen a claim for entitlement 
to service connection for a back disability.  The RO issued a 
Supplemental Statement of the Case in August 1998 designating 
the issue as entitlement to service connection for a back 
disability.  The Board is in agreement with the issue as set 
forth in the August 1998 Supplemental Statement of the Case.  
Accordingly, a decision regarding the issue of served 
connection for a back disability will be based on a de novo 
review of the record.

The appellant has reference an injury to her right wrist 
which occurred in the line of duty.  It is unclear whether 
she is claiming service connection.  It is requested that the 
RO clarify this matter and take the appropriate action.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The functional impairment resulting from the residuals of 
a left ankle sprain are equivalent to marked limitation of 
motion.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for residuals 
of a left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 §§ 4.10, 4.71a; Diagnostic 
Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for her residuals of a left ankle 
sprain is well grounded, in that she has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1997);  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   The Board 
also finds that no further development of the record is 
necessary before appellate disposition is completed.  
Accordingly, the duty to assist has been met.

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left ankle disability is currently rated as 10 
percent disabling.  The veteran was awarded entitlement to 
service connection for residuals of a left ankle sprain by 
rating action dated in September 1985, wherein a 10 percent 
evaluation was assigned effective as of October 16, 1984.  By 
rating action dated in April 1997, the RO confirmed the 10 
percent rating evaluation for the veteran's service connected 
residuals of a left ankle sprain.  

The veteran testified at a hearing before the RO in July 
1998.  She stated that she can walk 10 feet and her ankle 
will flip without warning.  She stated that she was to have 
surgery, but that it was put off because back surgery was to 
be done first.  She indicated that it can swell up without 
notice and that it is painful to touch and bend.  

The appellant received intermittent treatment at VA 
facilities during 1997 and 1998 primarily for low back 
problems.  The veteran underwent a VA compensation 
examination in March 1997.  The veteran reported that since 
her spraining her left ankle during service, it has been 
giving out two to three times per week.  She indicated that 
she wears a leg brace, and that she was scheduled to undergo 
ankle surgery in December 1996, but that this was postponed 
because of her back disability.  She reported that she has 
periodic swelling in the left ankle and that she presently 
complained of weakness in the left ankle which gave out 
frequently.  

The examination of the left ankle showed a range of motion of 
20 degrees of dorsiflexion and 40 degrees of plantar flexion.  
There was limitation of plantar flexion when compared to that 
of the right ankle.  There was no swelling noted, there was 
marked tenderness elicited below and anterior to the lateral 
malleolus, and there was laxity of the lateral ligaments of 
the ankle.  There was pain predominant on inversion and also 
to a lesser degree on flexion.  There was no swelling or 
deformity on examination.  

X-rays of the left ankle revealed no significant abnormality 
of the bone, joints or adjacent soft tissues present. A 
diagnosis of residuals of left ankle sprain was provided.  

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. Diagnostic Code 5271 provides for the 
evaluation of limitation of motion of the ankle.  Pursuant to 
this Code, a 10 percent evaluation is warranted when there is 
moderate limitation of motion.  To attain the maximum rating 
of 20 percent, the limitation of motion must be marked.

The standardized description of joint motion as set forth in 
Plate II of 38 C.F.R. § 4.71 (1998), sets forth that normal 
ankle dorsiflexion is from zero to 20 degrees and normal 
ankle plantar flexion is from zero to 45 degrees.

Ratings in excess of 20 percent are warranted when ankylosis 
of the ankle is present.  Diagnostic Codes 5270, and 5272.

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  The recent VA 
examination showed that there was some limitation of motion 
of the left ankle with dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees.  Additionally, there was tenderness in 
the left ankle which the examiner described as marked.  
Furthermore the examination confirmed the presence of laxity 
in the lateral ligaments, which is consistent with the 
appellant's history of her left ankle giving out.  

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms and the holding set forth in the 
Deluca case, it is the Board's judgment that the degree of 
functional impairment resulting from the left ankle 
disability results in the equivalent of marked limitation of 
motion.  Accordingly, a 20 percent rating is warranted under 
Diagnostic Code 5271.

However, this same evidence does not demonstrate that a 
rating in excess of 20 percent is in order.  The recent VA 
examination showed no evidence of ankylosis. In reaching this 
determination the Board has considered all pertinent sections 
of 38 C.F.R. Parts 3 and 4 as required by the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)..  However, 
the pertinent sections do not provide a basis for a higher 
rating.


ORDER

Entitlement to an increased rating to 20 percent for 
residuals of a left ankle sprain is granted subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

The threshold question that must be resolved is whether the 
appellant has submitted well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In order for a service connection claim to be well grounded, 
there must be (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

During the appellant's hearing at the RO in July 1998, she 
testified that following completion of her ACDUTRA in May 
1982, she continued to receive treatment for her back.  She 
stated that her Reserve unit in New York referred her to the 
VA medical facility in Albany where she received treatment.  
In December 1995, the appellant submitted an unsigned 
photocopy of a release of information form.  The contents of 
the form are barely discernable.  She referenced treatment by 
Dr. Eelma on several occasions.  The record contains a June 
1985 surgical report from Dr. Eelma.  It is unclear whether 
all records requested have been obtained.  The evidence shows 
that the appellant injured her right knee in the line of duty 
in March 1991.  She was evaluated, to include x-rays, at a 
private medical facility.  The Board is of the opinion that 
an attempt should be made to obtain the above referenced 
records.  

In order to ensure the appellant's right of due process, the 
case is REMANDED for the following actions.

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of the 
medical records pertaining to treatment 
for her back and right knee which are not 
on file to include from the following:  
Dr. Eelma; the June 1985 hospital summary 
from the Humana Hospital Clinch Valley; 
Dr. Burtuch, Amsterdam, New York, May 
1984; Amsterdam Memorial Hospital, May 
1984; and Smyth Co. Community Hospital 
emergency room report on March 10, 1991.  
The RO should furnish her a copy of the 
release of information form received in 
December 1995 and ask her to complete and 
sign another form.  She should also be 
asked to furnish the approximate dates 
she was treated at the VA medical 
facility in Albany, New York.  She should 
be notified that she has the opportunity 
to submit additional evidence and 
arguments to establish a well-grounded 
claim.

2.  The RO should obtain the medical 
records from the VA facility in Albany, 
New York.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.

If the benefits sought are not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

